Citation Nr: 1147322	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for service connected tinea versicolor, currently rated as 30 percent disabling. 

2.  Entitlement to a higher rating for service connected left second metatarsal fracture residuals, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  Following the appealed rating decision, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

At a December 2009 VA examination, the Veteran reported current dermatology treatment from Dr. Gross.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2); see also 38 C.F.R. § 3.159(c)(1) (2011).    

The Veteran was also afforded a foot examination in December 2009.  The examiner diagnosed a number of disabilities including pes planus, hammer toes of multiple digits.  It is not clear from the examination report whether any of these conditions are related to the service connected second metatarsal fracture.  In addition, the Veteran's disability is rated on the basis of whether the service connected residuals are "moderate" or "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The December 2009 examination report does not include an opinion as to the severity of the service connected disability.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, the court will remand the appeal "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete an authorization for VA to obtain records of his treatment by Dr. Gross.  If the Veteran fails to complete the necessary authorization, tell him that he may obtain the records and submit them himself.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional development that will be undertaken.

2.  If any newly received evidence indicates that the skin disability has changed since December 2009, schedule the Veteran for a VA examination to determine the current severity of the service connected tinea versicolor. 

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

3.  The Veteran should be afforded a new VA foot examination.  The examiner should review the claims folder.

The examiner should clarify which of the identified left foot disabilities are residuals of the left second metatarsal fracture.

The examiner should describe all manifestations of the service connected disability.

The examiner should also provide an opinion as to the severity of the service connected disability.  The examiner should provide reasons for the opinion as to the severity of the foot disability.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected foot disability in conjunction with tinea versicolor would be sufficient to preclude him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him. The examiner should provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions. 

4.  If, there is evidence that the service connected disabilities cause unemployability, and the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


